AO 245B (CASDRev. 02/13) Judgment in a Crirninal Case

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF Al\/[ERICA JUDGMENT IN A CRIMINAL CASE
V (For Offenses Committed On or After November 1, 198?)

WILLIAM DIXON ADELMAN (l)
Case Number: 3:17-CR-03580-JLS

Jeremy D Warren

 

 

 

 

 

Defenciant’s Attomey
REGISTRATIoN No. 64899-298 FE L E D
[:] _
THE DEFENDANT: FEB 0"8 mg
§ pleaded guilty to count(s) 1 Of the InfOl'matiOIl. m smume
|:| was found guilty on count(s) SOLl ERN DISTF!lGT GF` £`.LAMFORNIA
after a plea of not guilty lY _` l:`!F!'-"UTY

 

 

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

Tit|e and Section l Nature of Offense Count
18:2423(5); 18:2428(5) - Trave| With |ntent To Engage |n |l|'ccit Sexua| Conduct 1
The defendant is sentenced as provided in pages 2 through 6 of this judgment

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

l:l The defendant has been found not guilty on count(s)

 

ll Count(s) 2-4 are dismissed on the motion of the United States.

g Assessment : $100.00 imposed

JVTA Assessment*: $5000.00 waived
le

;Justice for Victims of Trafflcking Act of 2015, Pub. L. No. 114-22.
No fine Forfeiture pursuant to order filed 1/3 0/2019 , included herein.
IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this

judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstances

Februarv 7. 2019

Date of Imposition of Sentence

    

3:17-CR-03580-JLS

AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: WILLIAM DIXON ADELMAN (l) Judgment - Page 2 of 6
CASE NUMBER: 3:17-CR~03580-JLS

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
90 months

|:|

Sentence imposed pursuant to Title 8 USC Section 1326(b).
m The court makes the following recommendations to the Bureau of Prisons:
l. Residential Drug Abuse Program (RDAP)

2. Incarceration at a facility close to the Central District of California to accommodate RDAP, SOTP
and family visits.

The defendant is remanded to the custody of the United States Marshal.

l:l The defendant shall surrender to the United States Marshal for this district
l:| at A.M. on

 

E as notified by the United States Marshal.

m The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:
|'_`| on or before
l:| as notified by the United States Marshal.

|:| as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , With a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3:17-CR-03580-JLS

AO 245B (CASD Rev. 02/18) .ludgment in a Criminal Case

 

DEFENDANT: WILLIAM DIXON ADELMAN (l) Judgment - Page 3 of 6
CASE NUMBER: 3:17-CR-03580-JLS

SUPERVISED RELEASE

Upon release from imprisonment, the defendant shall be on supervised release for a term of:
10 years

The defendant shall report to the probation office in the district to which the defendant is released within 12 hours of release from the
custody of the Bureau of Prisons unless removed from the United States.

The defendant shall not commit another federal, state or local crime.

For oj"enses committed an or afier September ]3, 1994:

The defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests

thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during the
term of supervision, unless otherwise ordered by court.

|:\ The above drug testing condition is suspended, based on the court’s determination that the defendant poses a low risk of future
substance abuse. (Check, rfapplfcable.)

m The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.

H The defendant shall cooperate in the collection of a DNA sample from the defendant, pursuant to section 3 of the DNA Analysis
Backlog Elimination Act of 2000, pursuant to 18 USC section 35 83(a)(7) and 3583(d).
The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et

|:l seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
resides, works, is a student, or was convicted of a qualifying offense. (Check grapplicable.)

|:l The defendant shall participate in an approved program for domestic violence. (Check z'fapplicable.)

lf this judgment imposes a fmc or a restitution obligation, it shall be a condition of supervised release that the defendant pay any

such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Sehedule of
Payments set forth in this judgment

The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply

with any special conditions imposed.

1)
2)
3)
4)
5}

6)
7)

3)
9)

IO)

11)
12)

13)

STANDARD CONDITIONS OF SUPERVISION

the defendant shall not leave the judicial district without the permission of the court or probation officer;

the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;

the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;

the defendant shall support his or her dependents and meet other farnin responsibilities;

the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training or other acceptable
reasons;

the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;

the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
any paraphernalia related to any controlled substances, except as prescribed by a physician;

the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;

the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
unless granted permission to do so by the probation officer;

the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any contraband
observed in plain view of the probation officer;

the defendant Shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;

the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the permission of
the court; and

as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant’s criminal record or

personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the defendant’s compliance
with such notification requirementl

3:17-CR-03580-JLS

 

 

AO 245B (CASD Rev. 02/18) Judgment in a Crirninal Case

 

DEFENDANT: wlLLlAM mon ADELMAN (1) Judgmem - Page 4 of 6
cAsE NUMBER: 3 : 17-CR-03530-1Ls

SPECIAL C()NDITIONS OF SUPERVISION

l. Not enter or reside in the Republic of l\/Iexico without permission of the court or probation officer, and
comply with both United States and Mexican immigration law requirements

2. Submit your person, property, residence, abode, vehicle, papers, computer social media accounts, any
other electronic communications or data storages devices or media, and effects to search at any time, With
or Without a warrant, by any law enforcement or probation officer with reasonable Suspicion concerning
a violation of a condition of probation/ supervised release or unlawful conduct, and otherwise in the lawful
discharge of the officer’s duties. 18 USC §§3563(b)(23); 3583(d)(3). Failure to submit to a search may be
grounds for revocation; you shall warn any other residents that the premises may be subject to searches
pursuant to this condition.

3. Participate in a program of drug or alcohol abuse treatment including drug testing and counseling, as
directed by the probation officer. Allow for reciprocal release of information between the probation
officer and the treatment provider. May be required to contribute to the costs of services rendered in an
amount to be determined by the probation officer, based on ability to p_ay.

4. Participate in a program of mental health treatment as directed by the probation officer, take all
medications as prescribed by a psychiatrist/physician, and not discontinue any medication without
permission The court authorizes the release of the presentence report and available psychological
evaluations to the mental health provider, as approved by the probation officer. Allow for reciprocal
release of information between the probation officer and the treatment provider. May be required to
contribute to the costs of services rendered in an amount to be determined by the probation officer, based
on ability to pay.

5. Abstain from alcohol consumption

6. Consent to third party disclosure to any employer, potential employer, concerning any restrictions that are
imposed by the court

7. Not use or possess devices which can communicate data via modern or dedicated connection and may not
have access to Internet Without prior approval from the court or the probation officer. The offender shall
consent to the installation of systems that will enable the probation officer to monitor computer use on

any computer owned or controlled by the offender. The offender shall pay the costs of the installation of
the computer software.

8. Not associate with, or have any contact with any known sex offenders unless in an approved treatment
and/or counseling setting.

3:17-CR-03580-JLS

 

AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: WlLLIAM DIXON ADELMAN (l) Judgment - Page 5 of 6
CASE NUMBER: 3 : 17-CR-O3580-JLS

9.

10.

11.

12.

13.

14.

15.

Not have any contact, direct or indirect, either telephonically, visually, verbally or through written
material, or through any third-party communication, with the victim or victim’s family without prior
approval of the probation officer.

Not initiate any contact (personal, electronic or otherwise) or associate with anyone under the age of 18,
unless in the presence of a supervising adult who is aware of the offender’s deviant sexual behavior and
nature of offense and conviction, with the exception of the offender’s biological children, and/or
grandchildren, unless approved in advance by the probation officer.

Not accept or commence employment or volunteer activity without prior approval of the probation officer,
and employment should be subject to continuous review and assessment by the probation officer.

Not loiter within 200 yards of a school, schoolyard, playground, park, amusement center/park, public
swimming pool, arcade, daycare center, carnival, recreation venue, library and other places primarily
frequented by persons under the age of lS, without prior approval of the probation officer.

Not possess or view any materials such as videos, magazines, photographs, computer images or other
matter that depicts “sexually explicit conduc ” involving children as defined by 18 USC §225 6(2_) and/or
“actual sexually explicit conduct” involving adults as defined by 18 USC §2257(h)(1), and not patronize
any place where such materials or entertainment are the primary material or entertainment available

Complete a sex offender evaluation, which may include periodic psychological, physiological testing, and
completion of a visual reaction time (VRT) assessment at the direction of the court or probation officer.
lf deemed necessary by the treatment provider, the offender shall participate and successfully complete
an approved state-certified sex offender treatment program, including compliance with treatment
requirements of the program. The Court authorizes the release of the presentence report, and available
psychological evaluations to the treatment provider, as approved by the probation officer. The offender
will allow reciprocal release of information between the probation officer and the treatment provider. The
offender may be required to contribute to the costs of services rendered in an amount to be determined by
the probation officer, based on ability to pay. Polygraph examinations may be used following completion
of the formal treatment program as directed by the probation officer in order to monitor adherence to the
goals and objectives of treatment and as a part of the containment model.

Reside in a residence approved in advance by the probation officer, and any changes in residence shall be
pre-approved by the probation officer.

3:17~CR-03580-JLS

AO 245B (CASD Rev. 02/13) Judgment in a Criminal Case

 

DEFENDANT; wlLLlAM mon ADELMAN (1) Judgment - Page 6 or 6
CAsE NUMBER: 3:17-CR-03530-JLS

16. Be monitored while under supervision with location monitoring technology at the discretion of the
probation officer, which shall be utilized for the purposes of verifying compliance With any court-imposed
condition of supervision The offender shall pay all or part of the costs of location monitoring based on
their ability to pay as directed by the court and/or probation officer.

31 17-CR-03580-JLS

 

